 1   Debra A. Miller, Esq. (IN #27254-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: dmiller@schuckitlaw.com
 5
     Lead Counsel for Defendant Trans Union, LLC
 6   Designated Counsel for Service
 7
     Eileen T. Booth, Esq. (CSB #182974)
 8   Kurtis J. Anders, Esq. (CSB #269333)
     Jacobsen & McElroy PC
 9   2401 American River Drive, Suite 100
     Sacramento, CA 95825
10   Telephone: 916-971-4100
     Fax: 916-971-4150
11   E-Mail: ebooth@jacobsenmcelroy.com
               kanders@jacobsenmcelroy.com
12
     Counsel for Defendant Trans Union, LLC
13
14                              UNITED STATES DISTRICT COURT
15                            EASTERN DISTRICT OF CALIFORNIA
16                                    SACRAMENTO DIVISION
17   FAITH BURLINGAME,                                      )   CASE NO. 2:18-cv-02235-WBS-
               Plaintiff,                                   )   DB
18                                                          )
            vs.                                             )
19                                                          )   STIPULATION AND
     EXPERIAN INFORMATION SOLUTIONS,                        )   ORDER OF
20   INC.; EQUIFAX INFORMATION SERVICES,                    )   DISMISSAL WITH PREJUDICE
     LLC; TRANSUNION, LLC; and WELLS                        )   AS TO DEFENDANT TRANS
21   FARGO BANK, N.A.;                                      )   UNION, LLC ONLY
                 Defendants.                                )
22                                                          )
23
            Plaintiff Faith Burlingame, by counsel, and Defendant Trans Union, LLC (“Trans
24
     Union”), by counsel, hereby stipulate and agree that all matters herein between them have been
25
     compromised and settled, and that Plaintiff’s cause against Trans Union only should be
26
     dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-02235-WBS-DB
                                             Page 1 of 3
 1                                          Respectfully submitted,
 2
 3   Date: November 7, 2018                 /s/ Joseph Angelo (as authorized on 11/7/18)
                                            Elliot Gale, Esq.
 4                                          Joseph Angelo, Esq.
 5                                          Scott J. Sagaria, Esq.
                                            Sagara Law, P.C.
 6                                          2017 Douglas Boulevard, Suite 200
                                            Roseville, CA 95661
 7                                          Telephone: 408-279-2288
 8                                          Fax: 408-279-2299
                                            E-Mail: sjsagaria@sagarialaw.com
 9                                                    egale@sagarialaw.com
                                                      jangelo@sagarialaw.com
10
11                                          Counsel for Plaintiff Faith Burlingame

12
13
     Date: November 13, 2018                /s/ Debra A. Miller
14                                          Debra A. Miller, Esq. (IN #27254-49)
                                              (admitted Pro Hac Vice)
15                                          Schuckit & Associates, P.C.
                                            4545 Northwestern Drive
16
                                            Zionsville, IN 46077
17                                          Telephone: 317-363-2400
                                            Fax: 317-363-2257
18                                          E-Mail: dmiller@schuckitlaw.com
19
                                            Lead Counsel for Defendant Trans Union, LLC
20
                                            Eileen T. Booth, Esq. (CSB #182974)
21                                          Kurtis J. Anders, Esq. (CSB #269333)
                                            Jacobsen & McElroy PC
22                                          2401 American River Drive, Suite 100
                                            Sacramento, CA 95825
23                                          Telephone: 916-971-4100
                                            Fax: 916-971-4150
24                                          E-Mail: ebooth@jacobsenmcelroy.com
                                                      kanders@jacobsenmcelory.com
25
                                            Local Counsel for Defendant Trans Union, LLC
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-02235-WBS-DB
                                             Page 2 of 3
 1                                             ORDER
 2           PURSUANT TO STIPULATION, IT IS SO ORDERED that all claims of Plaintiff Faith
 3   Burlingame against Defendant Trans Union, LLC are dismissed, with prejudice. Plaintiff Faith
 4   Burlingame and Defendant Trans Union, LLC shall each bear their own costs and attorneys’
 5   fees.
 6
     Dated: November 13, 2018
 7
 8
 9
10
11
12   DISTRIBUTION TO:
13
      Elliot Gale, Esq.                             Joseph Angelo, Esq.
14    egale@sagarialaw.com                          jangelo@sagarialaw.com
      Scott J. Sagaria, Esq.                        Alisa A. Givental, Esq.
15
      sjsagaria@sagarialaw.com                      aag@severson.com
16    Donna Woo, Esq.                               Thomas P. Quinn, Jr., Esq.
      dwoo@jonesday.com                             tquinn@nokesquinn.com
17    Eileen T. Booth, Esq.                         Debra A. Miller, Esq.
18    jhawkins@jacobsenmcelroy.com                  dmiller@schuckitlaw.com

19
20
21
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-02235-WBS-DB
                                             Page 3 of 3
